Oliver, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, are before me for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court, that the merchandise covered by the entries the subject of the appeals for reappraisement enumerated in the attached Schedule of Cases which is incorporated-herein, consists of dolls, etc., exported from Japan, and that, on the dates of exportation thereof to the United States, the market value or the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantity *566and in the ordinary course of trade, for exportation to the United States, including the costs of containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, were the invoice unit values plus f.o.b. charges set out on the invoices, but not including the buying commission.
IT IS FURTHER STIPULATED AND AGREED that as to any of the merchandise covered by the entries the subject of the appeals for reappraisement enumerated in the attached Schedule of Oases, which is included on the list of articles designated by the Secretary of the Treasury in T.D. 54521 as provided for in Sec. 6(a) of the Customs Simplification Act of 1956, Public Law 927, 84th Congress, which is subject to appraisement under Section 402(a) of the Tariff Act of 1930 as amended, that there were no higher foreign values for such or similar merchandise on the dates of exportation involved herein.
On tbe agreed facts, I find that the proper basis for appraisement of the merchandise in question is statutory export value, and hold that such value therefor is the invoice unit values, plus f.o.b. charges set out on the invoices, but not including the buying commission.
Judgment will be rendered accordingly.